t c memo united_states tax_court steven f and kathryn a dawson petitioners v commissioner of internal revenue respondent docket no filed date steven f dawson and kathryn a dawson pro sese timothy f salel for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined the following deficiencies additions and penalty with respect to petitioners' and federal_income_tax year deficiency additions to tax penalty sec_6651 sec_6662 sec_6653 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue for decision is whether petitioners are entitled to certain deductions relating to their horse training and breeding activity the activity for and and if petitioners are not entitled to deductions whether they are liable for additions to tax and a penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of settled issues is incorporated by this reference petitioners resided in riverside california when the petition in this case was filed petitioners were divorced in petitioners have three children jeanette joshua and ann during the years in issue steven f dawson was a full-time_employee of the southern pacific railroad where he worked the graveyard shift ie p m to a m as a pipe fitter he also devoted about hours a week to his carpet cleaning business mrs dawson who was a professional bookkeeper during the activity refers to mr and mrs dawson's horse training and breeding activity in and mr dawson's horse training and breeding activity in the years in issue maintained the books_and_records for the carpet cleaning business in mr dawson purchased some arabian horses for training and breeding after about years he sold the horses because it became apparent to him that this endeavor would not be profitable in mr dawson approached mil barton about the prospect of entering into the business of breeding and training paint horses mr barton had been actively involved in this business for more than years he was a competition judge for the american quarter horse association for years and for the american paint horse association for years mr dawson after discussing the paint horse business with mr barton purchased three paint horses one was a stud colt named hot twist the other two were brood mares named kate dillon and dynamic king bar after the sale mr dawson continued to consult with mr barton on how to train and breed the horses mr dawson who was not qualified to train horses hired mr barton in early to train hot twist in hot twist was entered and successful in several horse shows from mid-1988 through mike van leuven handled the training responsibilities mrs dawson maintained books_and_records for the activity mr dawson believed that hot twist after being adequately trained could be entered into numerous national competitions and if successful in these competitions could become a profitable stud petitioners anticipated that the stud fee from breeding hot twist with a single mare would be approximately dollar_figure mr dawson also expected to obtain cash prizes from competitions in which hot twist participated as well as revenue from the sale of foals produced by breeding hot twist with petitioners' two brood mares petitioners filed their joint income_tax return on date and mr dawson filed his individual_income_tax_return on or about date petitioners have conceded that the sec_6651 addition_to_tax for failing to file their return in a timely manner is applicable to their joint income_tax return and to mr dawson's individual_income_tax_return on date respondent issued a notice_of_deficiency disallowing petitioners' claimed deductions relating to the activity and determining additions to tax and a penalty on date petitioners filed their petition opinion sec_183 limits the deductions for an activity_not_engaged_in_for_profit sec_183 an activity_not_engaged_in_for_profit is defined as any activity for which no deductions are allowable under sec_162 or under paragraph or of sec_212 sec_183 for purposes of sec_183 a taxpayer engages in an activity for profit if he entered into the activity with the actual and honest objective of making a profit 78_tc_642 affd without published opinion 702_f2d_1205 d c cir the taxpayer's expectation of profit need not be reasonable but he or she must have a good_faith objective of making a profit 72_tc_28 sec_1_183-2 income_tax regs the determination of whether a taxpayer conducted the activity for profit is made based on the facts and circumstances of the case 72_tc_411 affd without published opinion 647_f2d_170 9th cir although the purpose of the inquiry is to ascertain the taxpayer's subjective intent greater weight is given to objective facts than to the taxpayer's statements of intent 85_tc_557 sec_1_183-2 income_tax regs petitioners bear the burden of proving they intended to make a profit beck v commissioner supra pincite sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors designed to provide guidance to courts in analyzing a taxpayer's profit objective see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 90_tc_960 affd without published opinion 899_f2d_18 9th cir no single factor is dispositive golanty v commissioner supra pincite the nine factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and the elements of personal pleasure or recreation involved in the activity sec_1_183-2 income_tax regs after considering the evidence in this case we conclude that petitioners engaged in the activity with the actual and honest objective of making a profit i businesslike manner the fact that a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity was carried on for profit sec_1_183-2 income_tax regs further abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may indicate a profit objective id several factors indicate that petitioners carried on the activity in a businesslike manner mrs dawson kept books_and_records for the business petitioners also maintained a separate bank account for the activity further petitioners abandoned the arabian horse breeding business when mr dawson realized that it would be unprofitable petitioners then sought a more profitable enterprise and decided to breed paint horses their goal was to develop hot twist into a marketable stud respondent contends that petitioners did not use business records to evaluate the financial status of the activity we conclude that this contention does not necessarily undermine petitioners' position petitioners owned only three horses they employed only one trainer at a time and only one horse was shown in no horses were shown in we believe that petitioners were adequately aware of the results of their rather simple operation their failure to establish that they analyzed their books_and_records is not determinative of this issue ii expertise preparation for an activity by extensive study of its accepted business economic and scientific practices or consultation with those who possess expertise in the activity may indicate that the taxpayer has a profit objective sec_1_183-2 income_tax regs respondent contends that petitioners did not consult experts for advice regarding the operation of the activity we however believe mr barton's uncontradicted testimony that petitioners sought and received his advice while mr dawson was not an expert in the training breeding or showing of horses he regularly consulted with mil barton mr barton with hi sec_40 years of experience in the horse breeding and showing business advised petitioners on how to breed a successful horse and how to make a profit in the activity in addition petitioners hired veterinarians and trainers to board and care for their horses these facts are consistent with petitioners' intention to make a profit iii time devoted to the activity the fact that a taxpayer devotes substantial personal time and effort to carrying on an activity may indicate an intention to derive a profit sec_1_183-2 income_tax regs the fact that the taxpayer devotes a limited amount of time to an activity however does not necessarily indicate a lack of profit objective where the taxpayer employs competent and qualified persons to carry on the activity id petitioners did not personally devote a substantial amount of time to the activity they did however hire competent and qualified persons to assist them in conducting the activity petitioners hired mil barton and mike van leuven to perform the training necessary to produce a quality show horse mr barton fed and cared for hot twist and attended horse shows with hot twist when mr dawson could not attend as discussed above mr barton was competent and qualified in the horse breeding and showing business as a result the fact that petitioners did not devote substantial time to the activity is not inconsistent with the existence of a profit objective iv expectation that assets may appreciate the appreciation of assets is to be considered in determining whether a taxpayer intended to derive a profit from his activity sec_1_183-2 income_tax regs respondent contends that petitioners' indifference to the present and future value of their horses weighs against a finding of profit_motive respondent's contention however is contrary to the facts as hot twist became better known and trained petitioners believed that hot twist could be bred with kate dillon and dynamic king bar and the sale of the foals would produce revenue hot twist could participate in national-level competitions where gate prizes often reached dollar_figure and other horse owners would seek to breed their mares with hot twist according to mr barton petitioners could make approximately dollar_figure per foal by breeding hot twist mr dawson believed that hot twist could breed with more than mares in a single year petitioners also expected to make money on mare care ie a per_diem amount for boarding and feeding mares brought to petitioners for breeding all of these factors would have the effect of increasing the value of petitioners' horses we conclude that petitioners sincerely and reasonably believed that their horses would appreciate in value v taxpayers' financial status the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioners' financial status strongly suggests that petitioners engaged in the activity for profit in petitioners earned wage income of dollar_figure and net_income of dollar_figure from the carpet cleaning business in mr dawson earned wage income of dollar_figure from his job at the railroad and net_income of dollar_figure from the carpet cleaning business to earn this income mr dawson worked long hours at two arduous jobs mr dawson's testimony indicated that he was a shrewd hardworking diligent and levelheaded businessman we do not believe that he would squander his hard-earned money on an extravagant hobby vi amount of profits the amount of profits earned in the activity when compared to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective sec_1_183-2 income_tax regs petitioners did not earn a profit on the activity the opportunity to earn substantial profits in a highly speculative venture however is ordinarily sufficient to indicate that the activity is engaged in for profit even though only losses are produced id further in determining whether the taxpayer entered into the activity for profit a small chance of making a large profit may indicate the requisite profit objective sec_1_183-2 income_tax regs according to the regulations it may be found that an investor in a wildcat oil well who incurs very substantial expenditures is in the venture for profit even though the expectation of a profit might be considered unreasonable id petitioners' family was one of modest means petitioners believed that the prospect of producing a champion horse that could generate hundreds of thousands of dollars in revenue and correspondingly large profits seemed to be well worth the risks involved in essence the activity was petitioners' wildcat oil well petitioners actually and honestly believed that if hot twist were successful in horse shows future earnings_and_profits would be substantial mr barton confirmed that hot twist had the potential to be very successful we conclude that petitioners' expectation of future profits is consistent with the existence of a profit objective vii history of income and losses a taxpayer's history of income losses and occasional profits with respect to an activity may indicate the presence or absence of a profit objective sec_1_183-2 income_tax regs respondent contends that because petitioners have incurred losses on their horses in each year they did not have the requisite profit objective we disagree sec_1_183-2 income_tax regs states that a series of losses during the initial or start-up stage of an activity may not necessarily be an indication that the activity is not engaged in for profit where startup losses are involved the taxpayer's objective must be not only to have future net_earnings but also sufficient net_earnings to recoup losses previously sustained 736_f2d_826 1st cir citing 45_tc_261 affd 379_f2d_252 2d cir affg tcmemo_1983_552 petitioners' losses were incurred during the activity's startup stage in petitioners had been in the business of breeding paint horses for only years before hot twist could produce a profit petitioners had to properly train the horse and show him in enough events for him to obtain a favorable reputation this would encourage other horse owners to seek to breed their mares with hot twist based on mr barton's advice petitioners reasonably believed that revenue from the activity would be sufficient to recoup previously sustained losses therefore we conclude that petitioners' brief history of losses does not indicate the absence of a profit objective viii personal pleasure or recreation the presence of personal pleasure or recreation may indicate the lack of a profit objective sec_1_183-2 income_tax regs respondent contends that petitioners derived substantial personal pleasure from the activity mr dawson admitted that he occasionally rode the horses at his home to keep them warmed up as a result respondent contends that petitioners derived personal pleasure from the activity this contention however is not supported by the record mr dawson testified that neither he nor his family ever rode the horses for pleasure and mr barton confirmed that he was not aware of any member of mr dawson's family riding the horses for pleasure further even if mr dawson did derive some satisfaction from the activity that is not determinative of the issue in this case a taxpayer can enjoy his work and still be engaged in it for profit see 59_tc_312 stating that a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility hart v commissioner tcmemo_1995_55 same the requirement is that a profit objective be the basic and dominant objective independent elec supply inc v commissioner f 2d pincite we conclude that it was ix past successes in activity the taxpayer's past success in similar or dissimilar activities can be indicative of a profit objective sec_1_183-2 income_tax regs respondent contends that the fact that petitioners have never conducted a successful horse breeding and training business indicates a lack of profit objective we conclude however that this factor is outweighed by the other factors considered above having considered the factors listed in sec_1_183-2 income_tax regs all contentions presented by the parties and the facts and circumstances of this case we hold that petitioners actually and honestly intended to make a profit in the activity consequently sec_183 does not limit the deductions claimed by petitioners with respect to the activity to reflect the foregoing decision will be entered under rule
